Citation Nr: 1503036	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-04 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left upper extremity paresthesias, to include as secondary to residuals of a left shoulder clavicle separation.

2.  Entitlement to an increased rating for the residuals of a left shoulder clavicle separation with impingement and osteoarthritis, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2001 and from November 2005 to March 2007.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO) and a May 2010 rating decision by the Winston-Salem, North Carolina, RO.  The case was certified to the Board by the Winston-Salem RO.  

In October 2014, the Veteran testified at a hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the appellant's case must consider those electronic records.  

Review of documents in the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issues on appeal and the transcript of the October 2014 hearing.  

The issues of entitlement to service connection for paresthesias of the left arm and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. In March 2013, the Veteran withdrew his appeal concerning entitlement to an increased rating for residuals of a left shoulder clavicle separation with impingement and osteoarthritis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to an increased rating for residuals of a left shoulder clavicle separation with impingement and osteoarthritis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw a substantive appeal in writing, except for appeals withdrawn on the record at a hearing, at any time before the Board issues a decision.  38 C.F.R. §§ 20.204(b).  Withdrawal may be made by the appellant or by his representative.  38 C.F.R. § 20.204(c).  

In March 2013, the Veteran, through his counsel, submitted a written request to withdraw his appeal on the issue of entitlement to an increased rating for the residuals of a left shoulder clavicle separation.

In light of the foregoing, there remains no allegation of errors of fact or law for appellate consideration with regard to this issue. Accordingly, the Board does not have jurisdiction to review the Veteran's appeal with regard to this issue and it must be dismissed.

ORDER

The appeal concerning entitlement to an increased rating for residuals of a left shoulder clavicle separation with impingement and osteoarthritis is dismissed.


REMAND

The most recent VA medical examination of the Veteran's left arm was in June 2012, but that examiner offered no opinion as to the likelihood of a nexus between any paresthesias and his active duty service.  

In April 2010, a VA examiner did not find a nexus between the appellant's active duty service and his left upper extremity paresthesias.  That examiner based his opinion in part on his observation that the Veteran's left upper extremity paresthesias first appeared in 2008, two years after the appellant's left clavicle resection and one year after the end of his active duty service.  This does not appear to be accurate; the Veteran's service treatment records contain multiple mentions of nerve issues in his left arm.  A March 2006 treatment record notes complaints of tingling in the Veteran's left arm down to his hand since injuring his left shoulder in December 2005.  An April 2006 treatment record notes left shoulder pain that was, presumably alternatively, tender, tingling, sharp, constant, and numb.  June 2006 and November 2006 treatment records note that the Veteran's left shoulder pain was "waxing and waning in intensity with radiation of pain down to finger tips."  A January 2007 treatment record specifically notes "extreme tenderness of shoulder and some paresthesias in distal arm into fingers" (emphasis added).  A remand is necessary for a new VA examination that will take this information into account.  

At the October 2014 Board hearing, the Veteran stated that he had applied for and been granted disability benefits from the Social Security Administration and that he had applied for and been denied vocational rehabilitation benefits.  As such records may be pertinent to the claims on appeal, the Veteran's complete Social Security and vocational rehabilitation records, if available, should be obtained and associated with the claims file.  

When filing the instant appeal in February 2011, the Veteran requested a Board hearing for all of the issues addressed in the January 2011 statement of the case, including entitlement to service connection for paresthesias of the left upper extremity.  At the October 2014 Board hearing the appellant with the assistance of counsel stated that the only issue to be addressed was the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  In light of the February 2011 statement the Veteran, on remand should inform VA if he desires an additional hearing.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records related to any claim by the Veteran for disability benefits from the Social Security Administration and associate them with the claims file.

Obtain any outstanding records of VA treatment for the all of the Veteran's service-connected conditions, as well as any outstanding records related to VA vocational rehabilitation services, and associate them with the claims file.  

Ensure that appropriate efforts have been made to obtain records from identified employers, and, if such records are not available, that the Veteran has been properly informed.

If the AOJ cannot locate the identified records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.  

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination with a neurologist to address the etiology of the appellant's left upper extremity paresthesias.  The neurologist must be provided access to the Veteran's claims folder as well as access to any pertinent files in Virtual VA and/or VBMS.  The neurologist must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  The neurologist must conduct all appropriate studies.  Following that review the neurologist must prepare an opinion addressing whether it is at least as likely as not that any of the Veteran's service-connected disorders are causing or contributing to any current left upper extremity paresthesias.  The examiner must specifically discuss the Veteran's service treatment records from March 2006, April 2006, June 2006, November 2006, and January 2007, noting particularly the January 2007 treatment record regarding paresthesias.  

(The term "at least as likely as not" means that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner is advised that the Veteran as a lay person is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of his claims.  The consequences for failing to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§  3.158, 3.655 (2014).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether the postal service returned any notice as undeliverable.  

4.  After the requested development has been completed, the AOJ should review any examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the neurologist documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If the report is deficient in any way, the AOJ must implement corrective procedures at once.  

5.  After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant any of the benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond, including the chance to request a Board hearing limited to the issue of entitlement to service connection for paresthesias of the left upper extremity, before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


